Citation Nr: 1210876	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 10 percent for residuals of a right ankle fracture.

2.  Entitlement to an increased evaluation (rating) in excess of 10 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.

The Board notes that in an April 2010 rating decision the RO denied service connection for nerve damage to the left hip, knee, and leg as secondary to the service-connected low back disability.  In July 2010, the Veteran's representative submitted a statement from a private physician, Dr. B., that pertains to the issue of left leg pain and numbness secondary to the back disability.  The July 2010 submission of evidence, without an expression of disagreement with the rating decision, does not constitute a notice of disagreement on the issue of service connection for nerve damage to the left hip, knee, and leg (as secondary to the service-connected low back disability).  See Allin v. Brown, 10 Vet. App. 55 (1997) (holding that a form submitted by veteran following RO decision did not constitute an NOD in absence of statement on form identifying some disagreement with the rating decision); Jarvis v. West, 12 Vet. App. 559 (1999) (stating that, in determining whether a written communication constitutes an NOD, the Court looks at both the actual wording of the communication and the context in which it was written). 

The representative's letter accompanying this evidence specifically mentioned the two rating issues listed above as being on appeal, but did not identify the April 2010 rating decision, or identify the issue of service connection for nerve damage to the left hip, knee, and leg (as secondary to the service-connected low back disability), or express disagreement with the rating decision denial of service connection.  There is no language of disagreement with the April 2010 decision on this secondary service connection issue.  See Mason v. Brown, 8 Vet. App. 44 (1995) (letter from veteran inquiring about status of her service connection claim was not a NOD, where it did not indicate dissatisfaction or disagreement with denial of the claim).  Because the Board does not have appellate jurisdiction over the issue of entitlement to service connection for nerve damage secondary to the low back disability, the statement submitted by the Veteran's representative in July 2010 is referred to the RO for appropriate action.  38 C.F.R. § 3.156(b) (2011).

The issue of entitlement to an increased rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a right ankle fracture have been manifested by dorsiflexion to no less than 15 degrees, plantar flexion to no less than 45 degrees, no pain on active range of motion, and no additional loss of motion due to repetitive use.  


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely January 2007 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for residuals of a right ankle fracture.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, a July 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's ankle disability.   

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a right ankle fracture.  VA provided the Veteran with an examination in February 2007.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of range of motion after repetition.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a right ankle fracture.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's ankle disability has been evaluated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet.  App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Ankle Disability Rating Analysis

The Veteran fractured his right ankle during active service when he slipped and fell on ice.  Service connection was granted for residuals of the right ankle fracture in a January 1974 rating decision.  A noncompensable, or 0 percent, evaluation was assigned, effective from November 7, 1973, the day after the Veteran separated from service.  In September 2003, the Veteran filed a request for a higher rating, and the RO granted a 10 percent evaluation for the right ankle fracture, effective from September 5, 2003, the date the Veteran's request for a higher rating was received.  

In October 2006, the Veteran filed another claim for increased rating for right ankle disability.  In the April 2007 rating decision that is the subject of this appeal.  He contends that his right ankle disability warrants more than a 10 percent rating.  The Veteran's representative points to the findings from a February 2007 VA examination report in urging a higher rating.   

At a VA examination in February 2007, the Veteran reported that his ankle had become worse in the last year.  He took over-the-counter medications such as Advil for pain as needed.  He did not use any assistive devices for walking, and there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported that he was only able to stand for up to one hour, and only able to walk a quarter of a mile.  He denied deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking, and effusion.  However, he did report pain and stiffness of the right ankle.  He also reported mild flare-ups of pain that occurred every one to two months and lasted for several hours.  When these flare-ups occurred, the Veteran noticed mild functional impairment but no inflammation.  

On physical examination, the February 2007 VA examiner noted a normal gait and no evidence of abnormal weight bearing.  Dorsiflexion was to 15 degrees with no pain and no additional loss of motion on repetitive use.  Plantar flexion was to 45 degrees with no pain and no additional loss of motion on repetitive use.  There was no loss of bone or joint ankylosis.  There was tenderness to the ankle but no instability or varus or valgus angulation.  An X-ray study showed mild degenerative changes of the tibiotalar joint but no recent fracture, bone erosion, destruction, talar dome defect, or coalition.  The examiner assessed degenerative joint disease of the right ankle, and opined that the disability would have no effect on recreation, feeding, or bathing, mild effects on chores, shopping, traveling, dressing, and toileting, and would prevent exercise and sports.  

On the question of whether the Veteran is entitled to an evaluation in excess of 10 percent for his right ankle disability based on the evidence of record relevant to the rating period on appeal, outlined above, the ankle disability is rated at 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271,  a 10 percent rating is assigned for moderate limitation of motion of the ankle.  A 20 percent rating is assigned for marked limitation of the ankle.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for residuals of a right ankle fracture.  This Veteran's limited motion of the ankle cannot be characterized as more than moderate for any period, so as to warrant a rating higher than 10 percent under Diagnostic Code 5271, based on the evidence outlined above.  According to the diagram in Plate II, found in 38 C.F.R. § 4.71a, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion is to 45 degrees.  Here, despite the Veteran's complaints of pain and occasional flare-ups, his dorsiflexion was limited by only 5 degrees, and he had full plantar flexion (45 degrees), as demonstrated at the 2007 VA examination.  Moreover, the Veteran did not report, nor did the 2007 VA examiner observe, any pain on active range of motion, and the examiner noted no additional loss of motion after repetitive use.  Based on this evidence, the Board finds that for the entire rating period on appeal the Veteran's right ankle motion has not been more than moderately limited, so a rating higher than 10 percent is not warranted under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's right ankle disability.  There is no ankylosis of the ankle or the subastragalar or tarsal joint, so Diagnostic Codes 5270 and 5272 do not apply.  Moreover, there is no malunion of the os calcis or astragalus, so Diagnostic Code 5273 does not apply.  The Veteran has not undergone an astragalectomy, so Diagnostic Code 5274 does not apply.  Finally, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the right ankle disability is already rated 10 percent disabling based on compensable limitation of motion, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.  

The Board has also considered whether any separate ratings are available based on the evidence.  However, there are no symptoms associated with the right ankle disability that would allow for a separate evaluation.  

Extraschedular Consideration 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's residuals of a right ankle fracture.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's residuals of a right ankle fracture have manifested in degenerative joint disease, limitation of motion, and pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for and contemplate ratings based on limitation of motion (Diagnostic Code 5271), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the right ankle to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
         

ORDER

An increased evaluation in excess of 10 percent for residuals of a right ankle fracture is denied.  


REMAND

With regard to the claim for an increased rating for a low back disability, the Board notes that, along with his October 2006 request for a higher rating, the Veteran submitted a copy of a decision of the Social Security Administration (SSA).  The decision found the Veteran disabled under SSA regulations due to multiple disabilities, including degenerative disc disease of the lumbar spine and a herniated lumbar disc.  However, it does not appear that VA has sent any requests for SSA records.  VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, VA should attempt to obtain the Veteran's SSA records pertaining to the low back disability.  

As noted above, in an April 2010 rating decision, the RO denied service connection for nerve damage to the left hip, knee, and leg as secondary to the service-connected low back disability.  To date, no Notice of Disagreement has been filed with regard to that issue, and the issue is not before the Board for appellate review.  Thus, although the Board would normally consider secondary neurological symptoms such as radiculopathy in its adjudication of the issue of an increased rating for the low back disability, the Board will refer to the RO the question of whether further development is necessary with regard to the issue of service connection for nerve damage as secondary to the low back disability.  As that issue has been separately adjudicated by the RO, and will be separately appealable, there is no prejudice to the Veteran because the Board in this decision in not adjudicating the question of whether the Veteran has neurological disabilities caused by, or secondary to, the service-connected low back disability.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

Accordingly, the issue of increased rating for lumbar spine disability is REMANDED for the following action:

1.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/supplemental income benefits by the Veteran or on his behalf, particularly with regard to the 2006 determination awarding Social Security Disability benefits.  All records/responses received should be associated with the claims file.

2.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


